DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Remarks
2.	Applicant’s arguments, see pgs. 6-11, with respect to the allowance of the current application at this time have been fully considered but are not persuasive.

The newly presented amendments to the claims have overcome the 112 rejections which are withdrawn.
Particularly, the Applicant’s arguments/remarks and specification do not provide specific structure for the “optical cavity” such that the interpretation is taken that the limitation is recited broadly to encompass any structure which is understood as an optical cavity by plain meaning as one of ordinary skill in the art would understand and/or explicit use of the same language of “optical cavity”, wherein the optical cavity is configured to cause the electromagnetic radiation to emit through a radiation exit surface of the organic device. Furthermore, no elaboration is provided as to how the optical cavity “causes” electromagnetic radiation to emit through a radiation exit surface of the organic device such that any association with the emission which results in the electromagnetic radiation to emit through a radiation exit surface of the organic device is determined to be encompassed by “causes”.


Arguments directed solely towards the previously presented prior art combinations are moot.

For the purposes of clarifying the record, however, the previously presented Hongo reference was cited in relation to the “optical cavity” limitations because the curve produces an optical cavity in the center flat region which is between left and right curved portions, wherein electromagnetic radiation emits through a radiation exit surface; the plain meaning of cavity as provided by the online Merriam-Webster dictionary definition is “1: an unfilled space within a mass, especially : a hollowed-out space”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 38, 19, 21, 24, 31, and 40-43 are rejected under 35 U.S.C. 103 as obvious over Setz et al. (US 2014/0264316 A1), hereinafter as Setz, in view of Kim et al. (US 2014/0217370 A1), hereinafter as Kim.

    PNG
    media_image1.png
    543
    1752
    media_image1.png
    Greyscale


4.	Regarding Claim 38, Setz discloses an apparatus (see Fig. 1A), comprising:
an organic device (see Fig. 1A elements 1-6, see [0063].
Note, element 7 is not corresponded as part of the organic device as consistent with the applicant’s specification which shows, for example in Applicant’s Fig. 1, the organic device element 10 which includes a substrate element 1 and functional stack element 2 including an organic active layer element 23, wherein the outcoupling layer element 3 which contains optical structures elements 31, which for example are for scattering, is not included as part of the organic device;
The manner in which the claim is currently recited requires a device comprising organic material for the limitation “organic device” which is true for the defined organic device of Setz - also see MPEP 2131 “The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Therefore, Setz discloses the required structure of the claimed limitation “organic device” through elements 1-6.); and
an outcoupling layer (see Fig. 1A element 7, see [0067] “optical scattering layer 7”; see [0065] “The organic light-emitting components 100, 101 are thus designed as bottom emitters and emit light ;
wherein the organic device, during operation, to emit electromagnetic radiation through a radiation exit surface (see Fig. 1A bottom surface of element 1, and see [0065] “The organic light-emitting components 100, 101 are thus designed as bottom emitters and emit light through the transparent electrode 2 and the transparent substrate 1 during operation.”) of the organic device, the electromagnetic radiation being focused in a forward direction perpendicular to a surface of the outcoupling layer facing away from the radiation exit surface (see Fig. 1A the “forward” direction is being defined as the direction in which the electromagnetic radiation is focused and emitted which is perpendicular to a surface of the outcoupling layer element 7 facing away from the radiation exit surface in the bottom direction);
wherein the radiation exit surface is a main surface of the organic device (see Fig. 1A the radiation exit surface, bottom surface of element 1, is a main surface of the organic device elements 1-6;
the interpretation of a “main surface” is in accordance with the guidance in MPEP 2111.01, where a plain meaning of “main” as provided by the online Merriam-Webster Dictionary is “3 : the chief part : essential point”, and “surface” is “the exterior or upper boundary of an object or body” – the bottom surface of element 1 which is the radiation exit surface of the organic device of elements 1-6 is a main (chief part) surface (lower exterior boundary); the interpretation is also consistent with the Applicant’s specification, see for example Fig. 1, where the main surface is the bottom surface of element 1);
wherein the outcoupling layer contains optical structures (see [0067] “the scattering layer 7 has scatter particles in the matrix material which have a different refractive index to the matrix material”).
optical cavity; wherein the optical cavity is configured to cause the organic device, during operation, to emit electromagnetic radiation through a radiation exit surface of the organic device, the electromagnetic radiation being focused in a forward direction perpendicular to a surface of the outcoupling layer facing away from the radiation exit surface; wherein the apparatus has a non-Lambertian radiation distribution curve during operation; wherein the outcoupling layer influences the radiation passing through it in an optically varying manner by the optical structures along a lateral direction in order to produce the non-Lambertian radiation distribution curve.
	Setz in an embodiment discloses wherein the apparatus has a non-Lambertian radiation distribution curve during operation (see [0031] “​Furthermore, it is also possible to provide only individual regions with a scattering effect or to provide individual regions with a stronger scattering effect than other regions, as a result of which effects such as the representation of characters or characters such as pictograms are possible by deliberately intensified inhomogeneities or other structured luminous impressions within the luminous image, i.e. on the active surface. ​In this case, more light is emitted from the regions in which the scattering effect is higher than regions in which the scattering effect is lower or which have no scattering effect.” And see [0042] “it is also possible to achieve any concentration gradient of the scattering particles”.
As defined in the Applicant’s specification pg. 4 lines 1-19 “A Lambertian radiation distribution curve is understood to mean in particular a radiation distribution curve of a Lambert radiator or an approximately Lambert radiator, in which a directional characteristic, in particular the intensity, is directly proportional to the cosine of an observation angle. Such a radiator appears equally bright from all observation angles, meaning in particular with equal luminance. A non-Lambertian radiation distribution curve is understood to mean a curve which differs from the form of a cosine curve.” Therefore, the disclosure in Setz [0031 & 0042] describes a non-Lambertian radiation distribution curve ; wherein the outcoupling layer influences the radiation passing through it in an optically varying manner by the optical structures along a lateral direction in order to produce the non-Lambertian radiation distribution curve (see [0031 & 0042]).
	The optical scattering layer described in [0031 & 0042] of Setz is used as the optical scattering layer of Setz embodiment of Fig. 1A.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the apparatus has a non-Lambertian radiation distribution curve during operation; wherein the outcoupling layer influences the radiation passing through it in an optically varying manner by the optical structures along a lateral direction in order to produce the non-Lambertian radiation distribution curve as taught by Setz [0031 & 0042] as wherein the apparatus has a non-Lambertian radiation distribution curve during operation; wherein the outcoupling layer influences the radiation passing through it in an optically varying manner by the optical structures along a lateral direction in order to produce the non-Lambertian radiation distribution curve of Setz embodiment of Fig. 1A because the combination allows effects such as the display of writing or symbols such as pictograms becomes possible by means of intentionally increased inhomogeneities or other structured luminous impressions within the luminous image, i.e., on the active surface (see [0031]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known optical scattering layer for another which are listed as alternatives to obtain predictable results of an optical scattering layer to intentionally increase inhomogeneities (see [0031]).
	Setz combined embodiments do not explicitly disclose an optical cavity; wherein the optical cavity is configured to cause the organic device, during operation, to emit electromagnetic radiation through a radiation exit surface of the organic device, the electromagnetic radiation being focused in a 
	Kim discloses an optical cavity (see Fig. 3 optical cavity of the optical cavity layer element 230, see [0066] “the insulating layer 230 serves as the optical cavity layer”); wherein the optical cavity is configured to cause the organic device, during operation, to emit electromagnetic radiation through a radiation exit surface of the organic device, the electromagnetic radiation being focused in a forward direction perpendicular to a surface of the outcoupling layer facing away from the radiation exit surface (see Fig. 3 and [0066] bottom emission where the light passes through the optical cavity, the electromagnetic radiation focused in a forward, direction of the light emission, to a surface of the outcoupling layer elements below and away from the element 230).
	The optical cavity in the form one or more insulating layers as taught by Kim is incorporated as an optical cavity in the form one or more insulating layers of Setz.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate an optical cavity; wherein the optical cavity is configured to cause the organic device, during operation, to emit electromagnetic radiation through a radiation exit surface of the organic device, the electromagnetic radiation being focused in a forward direction perpendicular to a surface of the outcoupling layer facing away from the radiation exit surface as taught by Kim as an optical cavity; wherein the optical cavity is configured to cause the organic device, during operation, to emit electromagnetic radiation through a radiation exit surface of the organic device, the electromagnetic radiation being focused in a forward direction perpendicular to a surface of the outcoupling layer facing away from the radiation exit surface of Setz because the combination prevents color shift and display characteristic deterioration according to the viewing angle (see Kim [0055-0056], also note both Kim and Setz disclose bottom emission type).

Claim 19, Setz and Kim disclose the apparatus according to claim 38, wherein the optical structures scatter or deflect the radiation passing through the outcoupling layer (see Setz [0031 & 0067]).

6.	Regarding Claim 21, Setz and Kim disclose the apparatus according to claim 38.
Setz discloses wherein the outcoupling layer has a gradient, at least in regions, along the lateral direction with regard to a local scatter effect or a local directional effect of the outcoupling layer (see [0031] “Furthermore, it is also possible to provide only individual regions with a scattering effect or to provide individual regions with a stronger scattering effect than other regions, whereby effects such as the display of writing or symbols such as pictograms becomes possible by means of intentionally increased inhomogeneities or other structured luminous impressions within the luminous image, i.e., on the active surface. More light is thereby radiated from the regions in which the scattering effect is higher than from regions in which the scattering effect is lower or which have no scattering effect.”
The limitation “local” has a plain meaning as provided by the online Merriam-Webster Dictionary as “1 : characterized by or relating to position in space : having a definite spatial form or location” such that the outcoupling layer has a gradient, at least in regions, along the lateral direction in which the outcoupling layer extends with regard to a local scatter effect or a local directional effect by having differing scattering effects in different regions along the outcoupling layer).

7.	Regarding Claim 24, Setz and Kim disclose the apparatus according to claim 38, wherein the outcoupling layer is formed as a scattering layer, at least in regions, and wherein the optical structures of the scattering layer are scatter particles (see Setz [0067] “the scattering layer 7 has scatter particles in the matrix material which have a different refractive index to the matrix material”).
Claim 31, Setz and Kim disclose the apparatus according to claim 38, wherein refraction indices of adjacent layers of the organic device influence the non-Lambertian radiation distribution curve (see Setz [0066] “The external scattering layer 7 … forms a matrix material of the scattering layer 7 … the scattering layer 7 comprises scatter particles in the matrix material which have a refractive index different from the matrix material” and see [0031] the refraction indices of the adjacent layers and scatter particles in the adjacent layers influence the non-Lambertian radiation curve by scattering).

9.	Regarding Claim 40, Setz and Kim disclose the apparatus according to claim 38, wherein the radiation exit surface extends, in a lateral direction, from at least an outermost edge of the outcoupling layer to an opposing outermost edge of the outcoupling layer (see Setz Fig. 1A left and right outermost edges are aligned).

10.	Regarding Claim 41, Setz and Kim disclose the apparatus according to claim 38, wherein outermost edges of the outcoupling layer, in the lateral direction, are disposed directly over, or are between, outermost edges, in the lateral direction, of the radiation exit surface (see Setz Fig. 1A the outcoupling layer and radiation exit surface are disposed directly over each other which includes outmost edges which are vertically overlapped).

11.	Regarding Claim 42, Setz and Kim disclose the apparatus according to claim 38, wherein an entire bottommost surface of the outcoupling layer contacts, exclusively, the radiation exit surface (see Setz Fig. 1A element 7 exclusively contacts element 1;
.

12.	Regarding Claim 43, Setz discloses an apparatus (see Fig. 1A), comprising:
an organic device (see Fig. 1A elements 1-6, see [0063].
Note, element 7 is not corresponded as part of the organic device as consistent with the applicant’s specification which shows, for example in Applicant’s Fig. 1, the organic device element 10 which includes a substrate element 1 and functional stack element 2 including an organic active layer element 23, wherein the outcoupling layer element 3 which contains optical structures elements 31, which for example are for scattering, is not included as part of the organic device;
The manner in which the claim is currently recited requires a device comprising organic material for the limitation “organic device” which is true for the defined organic device of Setz - also see MPEP 2131 “The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Therefore, Setz discloses the required structure of the claimed limitation “organic device” through elements 1-6.); and
an outcoupling layer (see Fig. 1A element 7, see [0067] “optical scattering layer 7”; see [0065] “The organic light-emitting components 100, 101 are thus designed as bottom emitters and emit light through the transparent electrode 2 and the transparent substrate 1 during operation.” and see [0067] “the scattering layer 7 has scatter particles in the matrix material which have a different refractive index to the matrix material”);
wherein the organic device, during operation, to emit electromagnetic radiation through a radiation exit surface (see Fig. 1A bottom surface of element 1, and see [0065] “The organic light-emitting components 100, 101 are thus designed as bottom emitters and emit light through the transparent electrode 2 and the transparent substrate 1 during operation.”) of the organic device, the electromagnetic radiation being focused in a forward direction perpendicular to a surface of the outcoupling layer facing away from the radiation exit surface (see Fig. 1A the “forward” direction is being defined as the direction in which the electromagnetic radiation is focused and emitted which is perpendicular to a surface of the outcoupling layer element 7 facing away from the radiation exit surface in the bottom direction);
wherein the outcoupling layer contains optical structures (see [0067] “the scattering layer 7 has scatter particles in the matrix material which have a different refractive index to the matrix material”).
Setz embodiment of Fig. 1A does not explicitly disclose with an optical cavity; wherein the optical cavity is configured to cause the organic device, during operation, to emit electromagnetic radiation through a radiation exit surface of the organic device, the electromagnetic radiation being focused in a forward direction perpendicular to a surface of the outcoupling layer facing away from the radiation exit surface; and wherein the outcoupling layer influences the radiation passing through it in an optically varying manner by the optical structures along a lateral direction.
Setz in an embodiment discloses wherein the apparatus has a non-Lambertian radiation distribution curve during operation (see [0031] “​Furthermore, it is also possible to provide only individual regions with a scattering effect or to provide individual regions with a stronger scattering effect than other regions, as a result of which effects such as the representation of characters or characters such as pictograms are possible by deliberately intensified inhomogeneities or other structured luminous impressions within the luminous image, i.e. on the active surface. ​In this case, more 
As defined in the Applicant’s specification pg. 4 lines 1-19 “A Lambertian radiation distribution curve is understood to mean in particular a radiation distribution curve of a Lambert radiator or an approximately Lambert radiator, in which a directional characteristic, in particular the intensity, is directly proportional to the cosine of an observation angle. Such a radiator appears equally bright from all observation angles, meaning in particular with equal luminance. A non-Lambertian radiation distribution curve is understood to mean a curve which differs from the form of a cosine curve.” Therefore, the disclosure in Setz [0031 & 0042] describes a non-Lambertian radiation distribution curve during operation where light is not emitted directly proportional to the cosine of an observation angle and is not equally bright from all observation angles); wherein the outcoupling layer influences the radiation passing through it in an optically varying manner by the optical structures along a lateral direction (see [0031 & 0042]).
	The optical scattering layer described in [0031 & 0042] of Setz is used as the optical scattering layer of Setz embodiment of Fig. 1A.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the apparatus has a non-Lambertian radiation distribution curve during operation; wherein the outcoupling layer influences the radiation passing through it in an optically varying manner by the optical structures along a lateral direction as taught by Setz [0031 & 0042] as wherein the apparatus has a non-Lambertian radiation distribution curve during operation; wherein the outcoupling layer influences the radiation passing through it in an optically varying manner by the optical structures along a lateral direction of Setz embodiment of Fig. 1A because the combination allows effects such as the display of writing or symbols such as pictograms becomes 
	Setz combined embodiments do not explicitly disclose an optical cavity; wherein the optical cavity is configured to cause the organic device, during operation, to emit electromagnetic radiation through a radiation exit surface of the organic device, the electromagnetic radiation being focused in a forward direction perpendicular to a surface of the outcoupling layer facing away from the radiation exit surface.
	Kim discloses an optical cavity (see Fig. 3 optical cavity of the optical cavity layer element 230, see [0066] “the insulating layer 230 serves as the optical cavity layer”); wherein the optical cavity is configured to cause the organic device, during operation, to emit electromagnetic radiation through a radiation exit surface of the organic device, the electromagnetic radiation being focused in a forward direction perpendicular to a surface of the outcoupling layer facing away from the radiation exit surface (see Fig. 3 and [0066] bottom emission where the light passes through the optical cavity, the electromagnetic radiation focused in a forward, direction of the light emission, to a surface of the outcoupling layer elements below and away from the element 230).
	The optical cavity in the form one or more insulating layers as taught by Kim is incorporated as an optical cavity in the form one or more insulating layers of Setz.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate an optical cavity; wherein the optical cavity is configured to cause the organic device, during operation, to emit electromagnetic radiation through a radiation exit surface of the organic device, the electromagnetic radiation being focused in a forward direction perpendicular to an optical cavity; wherein the optical cavity is configured to cause the organic device, during operation, to emit electromagnetic radiation through a radiation exit surface of the organic device, the electromagnetic radiation being focused in a forward direction perpendicular to a surface of the outcoupling layer facing away from the radiation exit surface of Setz because the combination prevents color shift and display characteristic deterioration according to the viewing angle (see Kim [0055-0056], also note both Kim and Setz disclose bottom emission type).

13.	Claim 27 is rejected under 35 U.S.C. 103 as obvious over Setz et al. (US 2014/0264316 A1), hereinafter as Setz, in view of Kim et al. (US 2014/0217370 A1), hereinafter as Kim, in view of Duggal (US 6,465,953 B1).

14.	Regarding Claim 27, Setz and Kim disclose the apparatus according to claim 38.
Setz and Kim do not disclose wherein the organic device is formed pliantly and has a curved radiation exit surface.
Duggal discloses wherein the organic device is formed pliantly and has a curved radiation exit surface (see Fig. 1 and Column 9 lines 1-10 “The substrate 105 is typically substantially planar and underlies and provides support for the entire OLED structure. The substrate, however, can also have a nonplanar or curved surface and can be flexible, if desired.” & “The OLED 100 may emit light through either the top coating 130 or the substrate 105.” Selected as curved, flexible, and radiates in a bottom direction such that the radiation exit surface is curved; also see Fig. 1 getter particles 107 and see Column 8 lines 16-19 “In some circumstances, somewhat larger particles can be desirable, for example where it is desired to have some scattering of the emitted light.”).
wherein the organic device is formed pliantly (flexible) and has a curved radiation exit surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the organic device is formed pliantly and has a curved radiation exit surface as taught by Duggal as wherein the organic device is formed pliantly and has a curved radiation exit surface of Setz because a flexible curved organic device provides an additional means for adjustment of light emittance primarily with regards to a directional influence on the emitted light, allows the organic light-emitting diode to be utilized in a frame of virtually any material and in flexible/bendable embodiments, the light-emitting device may be arranged in curved surfaces, which provides versatility in locations that the light-emitting device can be utilized; furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known substrate structural characteristic in a similar organic device for another which are listed as alternatives to obtain predictable results of a flexible and curved substrate which emits light (see Duggal Column 9 lines 1-10).

15.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Setz et al. (US 2014/0264316 A1), hereinafter as Setz, in view of Kim et al. (US 2014/0217370 A1), hereinafter as Kim, in view of Kaneko et al. (Pub. No.: US 2015/0264774 A1), hereinafter as Kaneko.

16.	Regarding Claim 28, Setz and Kim disclose the apparatus according to claim 38.
Setz does not disclose wherein the organic device is arranged obliquely to one or more additional organic devices, wherein the one or more additional organic devices each comprise an optical cavity, wherein the outcoupling layer has a plurality of sub-regions spaced apart, and wherein the sub-regions are associated respectively with the organic device and the one or more additional organic devices.
Kaneko discloses wherein the organic device is arranged obliquely to one or more additional organic devices (see at least Figs. 8-11 & [0079] plurality of organic devices elements 20 are arranged obliquely to one another and spaced apart).
The arrangement of Kaneko such as to have a plurality of organic devices arranged obliquely to one another and spaced apart is incorporated as an arrangement of Setz to have a plurality of organic devices arranged obliquely to one another and spaced apart. The combination discloses wherein the organic device is arranged obliquely to one or more additional organic devices, wherein the one or more additional organic devices each comprise an optical cavity, wherein the outcoupling layer has a plurality of sub-regions spaced apart, and wherein the sub-regions are associated respectively with the organic device and the one or more additional organic devices (the same organic devices elements 20 each comprise an optical cavity, the outcoupling layer is being defined to be a group of all of the individual outcoupling layers spaced apart associated with the organic device and the one or more additional organic devices).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the organic device is arranged obliquely to one or more additional organic devices, wherein the one or more additional organic devices each comprise an optical cavity, wherein the outcoupling layer has a plurality of sub-regions spaced apart, and wherein the sub-regions are associated respectively with the organic device and the one or more additional organic devices as taught by Kaneko as wherein the organic device is arranged obliquely to one or more additional organic devices, wherein the one or more additional organic devices each comprise an optical cavity, wherein the outcoupling layer has a plurality of sub-regions spaced apart, and wherein the sub-regions are associated respectively with the organic device and the one or more additional organic devices of Setz and Kim because the combination allows the organic light-emitting diode to be utilized for outer side surfaces of a support case of a cylindrical-shaped support case (see Kaneko at least Fig. 9 & [0078-0079]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results - simple substitution of one known organic light-emitting device in an arrangement having a plurality of organic light-emitting devices to obtain predictable results of a plurality of organic light-emitting devices arranged obliquely to one another around a pillar-like structure.

17.	Claim 32 is rejected under 35 U.S.C. 103 as obvious over Setz et al. (DE 102011086168A), hereinafter as Setz, in view of Kim et al. (US 2014/0217370 A1), hereinafter as Kim, in view of Hongo et al. (US 2014/0233194 A1), hereinafter as Hongo.

18.	Regarding Claim 32, Setz and Kim disclose the apparatus according to claim 38, wherein, along the lateral direction, the outcoupling layer has a continuous gradient progression at least in regions with regard to a local scatter effect, and wherein, for achieving locally varying scatter effects, a material composition or a concentration or a geometrical size of the scatter particles varies along the lateral direction within the scattering layer (see Setz [0042] “It is also possible, for example, to produce a gradient in the scattering effect by means of a varying number or concentration of the scattering particles. A linear gradient can be achieved, for example, by varying the thickness of the scattering layer by lowering the doctor blade in a printing method.” & “Furthermore, it is also possible to achieve any concentration gradient of the scattering particles, in that, for example, the matrix material is applied in an uniform film and a laterally varying density of scattering particles is applied thereto.” And see [0067] “optical scattering layer 7”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/S.P/Examiner, Art Unit 2818  

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818